Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 25-40, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Kim (US-PGPUB-NO:  US20130179142 A1)
(As to claim 25 and 36 Kim discloses)
25. (new) A method, comprising:

determining a number of processors [Para.8, refer to: “processor”] to be used to perform operations on partitions [Fig.3A], wherein a partition of the partitions corresponds to one or more cells on a target programmable logic device to implement a system design [Fig. 5 and 6];

performing parallel timing analysis on the partitions [Pare. 237, refer to: “the distributed-processing-based parallel simulation considering the timing”, note: as well known in the pertinent art at the time of this invention that most computers (including computers that are used to run EDA tools for design, placement and timing) runs multiple threads in parallel to help simultaneous multi-tasking]; and

outputting results of the parallel timing analysis and a file comprising the system design [Para. 205, refer to: “timing” and “file”].

(As to claim 26 Kim discloses)
26. (new) The method of claim 25, wherein the one or more cells correspond to one or more digital signal processing (DSP) blocks, input/output (I/O) elements, pins, logic gates, or any combination thereof [Para.70, refer to: “DSP”].

(As to claim 27 Kim discloses)
27. (new) The method of claim 25, wherein a boundary box is used to respectively identify the partition [Fig. 5 & 6].

(As to claim 28 Kim discloses)
28. (new) The method of claim 27, wherein the boundary box limits timing model calculations outside the partition [Fig. 13, A-C].

(As to claim 29 Kim discloses)
29. (new) The method of claim 27, comprising determining routing based on the boundary box [Fig. 16].

(As to claim 30 Kim discloses)
30. (new) The method of claim 27, wherein a constraint of the boundary box affects a placement, a routing, or both, associated with the partition [Fig. 3B].

(As to claim 31 Kim discloses)
31. (new) The method of claim 25, comprising counting a number of connections or fanouts before performing the parallel timing analysis [Fig. 14A].

(As to claim 32 Kim discloses)
32. (new) The method of claim 25, comprising repeating the parallel timing analysis after performing routing operations [Para. 235].

(As to claim 33 Kim discloses)
33. (new) The method of claim 25, wherein the parallel timing analysis is based on an indication of signal delay [Para. 237].

(As to claim 34 Kim discloses)
34. (new) The method of claim 25, comprising performing routing operations based on relative placement of the partitions to each other [Para. 253, refer to: “a partition for a distributed parallel simulation, connections among the local design objects”].

(As to claim 35 Kim discloses)
35. (new) The method of claim 25, wherein the file comprises a timing file output corresponding to the system design [Para. 233 refer to: “timing” and “output”].

(As to claim 37 Kim discloses)
37. (new) The system of claim 36, wherein the machine-readable instructions, when executed by the processor, cause the system to program the target FPGA [Para. 162 and 171, refer to: “FPGA”].

(As to claim 38 Kim discloses)
38. (new) The system of claim 36, wherein performing the parallel timing analysis on the partitions involves considering constraints associated with the target FPGA Para. 162 and 171, refer to: “FPGA”.

(As to claim 39 Kim discloses)
39. (new) The system of claim 36, wherein the machine-readable instructions, when executed by the processor, cause the system to output the file comprising a netlist as the system design for use in subsequent operations [Para. 80, refer to: “netlist” ].

(As to claim 40 Kim discloses)
40. (new) The system of claim 36, wherein the machine-readable instructions, when executed by the processor, cause the processor to perform iterations of routing after performing the parallel timing analysis [Para. 235 and 237].


Conclusion
The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851